
	
		III
		110th CONGRESS
		1st Session
		S. RES. 159
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Lott (for himself
			 and Mr. Conrad) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Association for Advanced
		  Life Underwriting on its 50th anniversary.
	
	
		Whereas, for 50 years, Association for Advanced Life
			 Underwriting members have been increasingly strong advocates for advanced life
			 insurance planning and its benefits to millions of Americans;
		Whereas, the Association for Advanced Life Underwriting
			 has helped educate Congress and the country about the trillions of dollars of
			 protection, savings, and capital and millions of jobs provided by life
			 insurance products;
		Whereas, Association for Advanced Life Underwriting
			 members have helped Americans with long-term estate, business, pension, and
			 deferred compensation planning;
		Whereas, Association for Advanced Life Underwriting
			 members have been very active participants in our democracy, particularly at
			 the Federal or congressional level, providing their real life, market-based
			 expertise on issues involving life insurance;
		Whereas, the Association for Advanced Life Underwriting
			 has provided technical assistance on a variety of life insurance-related
			 matters to the Department of the Treasury, the Internal Revenue Service, the
			 Office of the Comptroller of the Currency, the Department of Labor, and the
			 Financial Accounting Standards Board;
		Whereas, the Association for Advanced Life Underwriting
			 has advocated in both the Federal and State legislatures for reforms needed to
			 assure that life insurance is used appropriately for the benefit of clients and
			 the general public;
		Whereas, the Association for Advanced Life Underwriting
			 has worked to unify the life insurance industry to better advocate in the
			 interests of the American public; and
		Whereas, the Association for Advanced Life Underwriting
			 has worked to reflect the high level of commitment, principles, and expertise
			 of its members and leaders: Now, therefore, be it
		
	
		That—
			(1)the Association
			 for Advanced Life Underwriting is congratulated on its 50th anniversary;
			 and
			(2)the Association
			 for Advanced Life Underwriting is wished continued success during its next 50
			 years.
			
